CLAIBORNE, J.
This is a suit for $204.11 the price of ice sold and delivered.
It was filed in the City Court, under Sec. 91 of the Constitution of 1921, p. 65, conferring jurisdiction upon said Court “of all suits for moneyed demands above $100 and not exceeding $300.00”.
The defendant admitted plaintiff’s claim but urged in reconvention or compensation a demand against the plaintiff for $1500 for services rendered to plaintiff.
There was judgment for plaintiff against the defendant for the amount claimed ($204.11), and in favor of the defendant on his reconventional demand against plaintiff for $1500.
The plaintiff has appealed from the judgment of $1500, against it on the reconventional demand. That is the only question before us as the defendant has not appealed.
The judgment of $1500 in favor of the defendant on his reconventional demand against the plaintiff is clearly an error and a nullity as the court that rendered it was without jurisdiction ratione materias.
The courts of original jurisdiction have no jurisdiction of demands in reconvention or other incidental demands exceeding the amount of their jurisdiction as fixed by the Constitution. It is only in cases of an appeal from the judgment on a recon-, ventional demand that the appeal lies to the court having jurisdiction of the main demand. Sec. 1 p. 35, Const. 1921, Art. VII.
It is therefore ordered that all that portion of the judgment appealed from on the reconventional demand in favor of plaintiff in reconvention Robert L. M. Rathe and against defendant in reconvention Arctic Pure lee Co., Inc., for the sum of Fifteen Hundred Dollars with legal interest from September 1, 1924, until paid be reversed and set aside, and that defendant pay the costs of the district court and of this Court of Appeal.
Judgment reversed.